 

Exhibit 10.7

 

TO:The Purchasers of xG Technology, Inc., 6% Senior Secured Convertible
Debentures and Warrants

 

To Whom It May Concern:

 

This letter will confirm my agreement to vote all shares of xG Technology, Inc.
(“XGTI”) voting stock over which I have voting control in favor of any
resolution presented to the shareholders of XGTI to approve the issuance, in the
aggregate, of more than 19.999% of the number of shares of common stock of XGTI
outstanding on the date of closing pursuant to that certain Securities Purchase
Agreement, dated May 29, 2018, by and between XGTI and each purchaser signatory
thereto (the “Purchase Agreement”) and the other agreements entered into in
connection therewith or as otherwise may be required by the applicable rules and
regulations of the Nasdaq Stock Market (or any successor entity). This agreement
is given in consideration of, and as a condition to enter into such Securities
Purchase Agreement and is not revocable by me.

 

  By:       Name of Shareholder:     Percentage Beneficial Ownership:

 

 

